IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-41303
                         Summary Calendar



ANTHONY TYRONE O’NEAL,

                                         Plaintiff-Appellant,

versus

KENNETH WEEMS;
BLACKWELL, Officer,

                                         Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. G:99-CV-750
                       --------------------
                          August 9, 2002
Before HIGGINBOTHAM, SMITH and CLEMENT, Circuit Judges.

PER CURIAM:*

     Anthony Tyrone O’Neal, Texas prisoner number 536350, appeals

the district court’s grant of the defendants’ motion for summary

judgment in his 42 U.S.C. § 1983 suit and the concomitant

dismissal of his suit with prejudice.   This court reviews a

district court’s grant of summary judgment de novo.    Threadgill

v. Prudential Sec. Group, Inc., 145 F.3d 286, 292 (5th Cir.

1998).   O’Neal concedes that the district court’s grant of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 01-41303
                                      -2-

summary judgment to Officer Blackwell was proper, and he

challenges only the district court’s grant of summary judgment to

Officer Weems.

     The district court’s dismissal of O’Neal’s suit was based on

its determination that the suit was barred by Heck v. Humphrey,

512 U.S. 477, 487 (1994), which held that a 42 U.S.C. § 1983

claim that “would necessarily imply the invalidity” of a

conviction is not cognizable until that conviction has been

overturned.   O’Neal does not assert that his conviction for

assault on a public servant, which arose from the incident

underlying the instant suit, has been set aside.        If O’Neal were

to prevail on the excessive-force claim raised in the instant

suit, this victory would necessarily imply that his conviction

for assault on a public servant was invalid.         See Heck, 512 U.S.

at 487; see also Hudson v. Hughes, 98 F.3d 868, 873 (5th Cir.

1996); TEX. PENAL CODE   ANN.   § 9.31(a) (Vernon Supp. 2002).   O’Neal

has not shown that the district court erred in dismissing his 42

U.S.C. § 1983 suit.      Accordingly, the judgment of the district

court is AFFIRMED.